Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CANADA on 04/05/2018. It is noted, however, that applicant has not filed a certified copy of the CANADA (CA) application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
	The recitation of “substantially as shown and described” renders the claim indefinite in what the structure of the “mix compartment” or “compartmentalized mixing container” or “system” is being distinctly claimed and particularly pointed out for patent protection.
The current instant claims are:
1. A soluble mix compartment substantially as shown and described.
2. A compartmentalized mixing container substantially as shown and described.
3. A system 
	for compartmentalizing a soluble mix and a liquid, and
	 stirring the soluble mix and the liquid into a liquid mix
o allow a user to drink the liquid mix, substantially as shown and described.

The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 

Claim Interpretation
In order to further compact prosecution, the instant claims are examined as best understood and broadly in light of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3  is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Al-Jadh (US 2007/0017890).
	The Al-Jadh reference shows:
1. A soluble mix compartment (see the one of the compartment of 12 and 14, or the entire single formed compartment of both 12/14 when 35/50/52 is opened to from a contiguous compartment between the two sub-compartments 12/14 in which a single entire device forms a contiguous compartment can have a mixing action effect of both ingredients from each of the sub-compartments 12/14).

compartmentalized mixing container (see the entire single container which has a partition which two  compartments, compartment 12 and compartment 14, can be selectively connected form a single mixing container from the connection of the two separate compartments) 

    PNG
    media_image1.png
    892
    802
    media_image1.png
    Greyscale

system 
	for compartmentalizing (inside 12 and inside 14 capable to hold) a soluble mix and a liquid, and
	(forming a contiguous joined single chamber so that)  stirring the soluble mix and the liquid into a liquid mix (may occur) and 
	 to (have a nipple 22) allow a user to drink the liquid mix.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reproduced examples highlight known features of compartmentalized containers and mixing containers.

    PNG
    media_image2.png
    526
    506
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    845
    665
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    657
    738
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    730
    513
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    716
    588
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    445
    691
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    710
    626
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    870
    559
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    977
    616
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    906
    1104
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    834
    705
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    724
    603
    media_image13.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147. The examiner can normally be reached Mon - Fri, 8AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774